Case 4:21-cv-40049-TSH Document17 Filed 05/18/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MARK BRAY
Plaintiff,

v. Case 4:21-cv-40049-TSH

WORCESTER POLYTECHNIC INSTITUTE

Defendant.

 

 

SUPPLEMENTAL AFFIDAVIT OF GREGORY A. SNODDY

I, Gregory A. Snoddy, being duly sworn, depose and say:

1. I am the Dean of Students and Assistant Vice President for Defendant Worcester
Polytechnic Institute (“WPI”). Timake this affidavit based on my own personal knowledge in
response to the “Emergency Supplemental Motion for New Evidence Received in Support of a
Temporary Restraining Order and Preliminary Injunction” (the “Supplement”) filed by WPI
student Mark Bray (“Mr. Bray”). In the Supplement, Mr. Bray raises concerns about the
appearance of his name in the Commencement brochure and the handling of any earned .
academic honors. I submit this affidavit to clarify this issue for the Court, which I understand
was the subject of inquiry by the Court during the hearing on May 17, 2021.

2. As explained in my previous affidavit, WPI’s Campus Hearing Board (“CHB”)
found Mr. Bray responsible for multiple violations of WPI’s Code of Conduct on April 23, 2021.
The sanctions issued to Mr. Bray included a Deferred Disciplinary Suspension, which would

have impacted his ability to participate in WPI’s Commencement exercises.
Case 4:21-cv-40049-TSH Document17 Filed 05/18/21 Page 2 of 3

3, After Mr. Bray was found responsible for violations of WPI’s Code, WPI’s
Registrar created a list of students who would be participating in Commencement exercises (the
“List”). At the time, Mr, Bray’s name was not on the List because of the disciplinary findings
against Mr. Bray.

4, On May 8, 2021, I sent Mr. Bray an email confirming his ability to participate in
WPPs Commencement exercises, which would involve having his name called, walking across a
stage at WPI, and receiving a folder containing a WPI banner. | informed the Registrar that
despite his disciplinary sanctions, Mr. Bray was being permitted to walk in the Commencement
ceremony.

5. On May 10, 2021, Mr. Bray filed his appeal of the CHB’s decision (the
“Appeal”), and as previously explained, Mr. Bray’s Deferred Disciplinary Suspension was
placed in abeyance.

6. The “WPI Degree Candidate Information” attached as Exhibit | to the
Supplement was automatically generated from the Registrar’s List, which, as explained above,
was prepared before Mr. Bray filed his Appeal. When Exhibit 1 was generated, the Registrar’s
Office was unaware that Mr. Bray’s Deferred Disciplinary Suspension had been placed in
abeyance, and thus incorrectly assumed that his name would not appear in the Commencement
brochure. As described below, Mr. Bray’s name will appear in a digital Commencement
program.

7. Regarding the format of the brochure, there will not be a printed brochure at this
year’s Commencement ceremonies due to adjustments to the University’s conimencement
protocols necessitated by COVID-19. Specifically, the guidelines issued by the Commonwealth

discouraged the distribution of printed items to control the spread of infection, and WPI abided
Case 4:21-cv-40049-TSH Document 17 Filed 05/18/21 Page 3 of 3

by those guidelines. Thus, rather than distributing a printed program, the names of graduating
students will appear in a digital format that is available for viewing and downloading on the day
of the Commencement ceremonies. Honors will not be listed in the digital Commencement
program for any WPI student.

8. Mr. Bray’s name has been placed in and will appear in WPI’s digital
Commencement program, in the same manner as other WPI students.

9. Like Exhibit I to Mr. Bray’s Supplement, the email attached as Exhibit 2
regarding “Commencement Honor Cords” was generated from the Registrar’s List, which, again,
was created without knowledge of Mr. Bray’s Appeal. Mr. Bray will be permitted to pick up his
honor cord at the Rubin Campus Center Information Desk and wear his honor cord during

Commencement exercises, the same as every other WPI student receiving honors.

  
 
   

SIGNED UNDER THE PAINS AND PENALTIES OF
MAY, 2021.

“ Grégory A, Snoddy
